DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 10/22/2021.  The arguments set forth are addressed herein below.  Claims 1-13 and 15 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claim 1 has been amended.  No new matter appears to have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 and 15 recite the limitation "the wearer of the HMD to prompt the wearer of the HMD to turn his head so as to change the orientation of the HMD towards the base orientation" in the last limitation of claims 1, 13, and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 are rejected as they depend from rejected claim 1.
Prior Art
No prior art has been applied to claims 1-13 and 15.
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.
Regarding the corresponding 112 rejection, Applicant argues, “In particular, the Examiner asserts that the subject claims include “a generator to generate.” Applicant notes, however, that only claims 1-12 require the subject limitation.
Applicant submits, however, that is respective of whether the element is expressed as a method or apparatus, the feature of generating content for presentation to the wearer of the HMD to prompt the wearer of the HMD to turn his head so as to change the orientation of the HMD towards the base orientation is supported by the specification and drawing as filed.
One or more structures suitable for carrying out the claimed generator may be found at least with reference to the computing system block diagrams, flow diagrams, etc. of: FIG. 11, element 480 and the additional details, algorithms, etc. at page 11, lines 23-33; FIG. 12, element 1220 and the additional details, algorithms, etc. at page 12, lines 26-30; FIG. 17 and details, algorithms, etc. at page 14, lines 24-29; FIGS. 20-21, element 2110 and details, algorithms, etc. at page 15, lines 1-6; FIG. 22, elements 2210 and 2220, and details, algorithms, etc. at page 15, lines 16-36 (among others).”
Examiner respectfully disagrees.
While the Examiner thanks the Applicant for the further clarifying amendments to claim 1, there is still an antecedence issue regarding the use of “the wearer” in line 7 of claim 1, line 5 of claim 13, and line 7 of claim 15, see rejection above, as there is insufficient antecedent basis for this limitation in the claim.   Thus, the 112(b) rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715